Citation Nr: 0031596
Decision Date: 12/04/00	Archive Date: 12/28/00

DOCKET NO. 99-02 522               DATE DEC 04, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE 

Entitlement to an increased apportionment of the veteran's
Department of Veterans Affairs (VA) compensation benefits on behalf
of his minor children.

REPRESENTATION 

Veteran represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1980 to April
1987.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of special apportionment decisions from the VA Regional
Office (RO) in Houston, Texas.

Following a preliminary review, the Board remanded this matter to
the RO in a June 2000 decision for further action. The requested
development has been completed and the case has now been returned
to the Board for final appellate consideration.

FINDINGS OF FACT

1. The veteran is in receipt of disability compensation benefits.

2. The veteran and the appellant are married and have three
children together.

3. The veteran does not reside with the appellant and three
children.

4. The appellant is currently receiving an apportionment consistent
with the total number of dependents involved, less the amount of
retired pay not waived.

5. An apportionment in excess of $189.00 per month would cause the
veteran undue hardship.

2 -

CONCLUSION OF LAW

An apportionment in excess of $189.00 granted from the veteran's
compensation benefits on behalf of his minor children is not
warranted. 38 U.S.C.A. 5107, 5307 (West 1991); 38 C.F.R. 3.450,
3.451 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that the veteran and the appellant
were married in January 1984. In February 1987, the RO received a
birth certificate for S. M., showing the veteran and the appellant
as the parents of the child. The RO also received a birth
certificate for K. N., showing the veteran and the appellant as the
parents of the child.

In an August 1987 rating decision, the RO granted entitlement to
service connection for a left above the knee amputation, evaluated
as 50 percent disabling, effective from April 7, 1987, and for
limitation of motion of the right middle finger, evaluated as
noncompensable, effective from April 7, 1987. The RO also granted
entitlement to special monthly compensation for the anatomical loss
of one foot and entitlement to automobile or other conveyance and
adaptive equipment as established.

In a July 1988 rating decision, the RO determined that the August
1987 rating decision contained clear and unmistakable error and
determined that a 60 percent evaluation was warranted for the
veteran's service connected left above the knee amputation.

-3- 

In January 1996, the appellant sought entitlement to an
apportionment of the veteran's VA compensation benefits. In a
January 1996 letter to the appellant, the RO requested information
regarding her income, assets, debts, and monthly living expenses.
The RO also requested the same information from the veteran. In a
March 1996 decision, the RO denied the appellant's request for an
apportionment of the veteran's VA compensation benefits. The RO
noted that the appellant had not responded to the January 1996
letter requesting financial status information.

The appellant again sought apportionment of the veteran's VA
compensation benefits in July 1997. The appellant reported that she
and the veteran had three children and had not lived together for
over a year. She also stated that the veteran was not paying child
support.

In a September 1997 letter to the appellant, the RO again requested
information regarding assets, income, debts, and monthly expenses.
The RO also requested the same information from the veteran. In an
October 1997 statement, the appellant reported having three
children under the age of 18. She also stated that the veteran had
been gone for one and a half years. She reported that he had sent
some money to pay the bills, but she had not heard from him or
received any support in four months. The appellant also reported
receiving $371.00 per month in food stamps and $226.00 per month in
public assistance. She stated that a friend had moved in
temporarily to help pay the bills and he slept on the couch. She
reported his income as $1300.00 per month. She also reported having
no assets and monthly expenses totaling $955.00 per month for rent,
electricity, water, phone, and cable. The appellant stated that she
did not have a car and she also had other expenses of
entertainment, clothing, and miscellaneous items.

In a February 1998 letter, the RO informed the veteran that an
apportionment in the amount of $153.00 had been awarded. The RO
informed the veteran that the amount apportioned was the amount for
dependents and his award would be

- 4 -

reduced by that amount if he did not have any dependents. Thus, he
was being paid the full amount of benefits due to him as an
individual. In a February 1998 letter, the RO also informed the
appellant that a compromise decision had been made to grant an
apportionment in the amount of $153.00, which was the amount the
veteran was receiving for his dependents. The RO stated that this
was a compromise decision to prevent hardship on the veteran and
the only other decision would have been to deny her claim.

The appellant filed a notice of disagreement as to the amount of
the apportionment in March 1998. She reported having three children
with the veteran and that the amount awarded was not enough for
their support. She stated that she was in the process of obtaining
a copy of the third child's birth certificate. The appellant
requested an apportionment in the amount of $300.00 per month.

In letters dated in May 1998, the RO again requested information
regarding monthly income and expenses from both the veteran and the
appellant. In a June 1998 statement, the veteran reported receiving
$792.00 per month from VA. He also reported monthly expenses
totaling $600.00 for rent, therapy, food and clinic expenses. The
veteran initially stated that he was willing to give the appellant
an additional $75 to $100 per month, but then stated that it would
hurt him to give up any amount in excess of the $153.00 already
apportioned to the appellant. The veteran reported that the
appellant had a live-in boyfriend and monthly income of $858.00.

An August 1998 report of contact reflects that according to the
Texas Department of Human Services, the appellant threw out one
boyfriend and currently had another. It was also noted that the
appellant's public assistance was being reduced from $226 per month
to $73 per month effective August 1997 and food stamps were being
reduced from $380 per month to $365 per month in September 1998.

- 5 -

In May 1999, the RO received a copy of the birth certificate of C.
J., showing the veteran and appellant as parents.

In a June 2000 decision, the Board remanded this case to the RO for
consideration of the birth certificate submitted in May 1999. In an
August 2000 special apportionment decision, the RO determined that
an apportionment in the amount of $189.00 was warranted as of
September 1, 2000. The amount of the benefit for the third child
was awarded to the appellant less the amount of retired pay not
waived.

In a September 2000 statement, the veteran reported that the
appellant was living with a man and substantially employed. He also
reported that he was employed for a one year term and was making
arrangements to pay the appellant $200.00 for the length of his
job. He also stated that he lived solely on his VA compensation
benefits and his wife was working and close to receiving a nursing
degree.

The pertinent law provides that when a veteran is not living with
his spouse, all or any part of the compensation benefits payable
may be apportioned as prescribed by the Secretary. See 38 U.S.C.A.
5307(a)(2). Generally, an apportionment may be paid under the
circumstances set forth in 38 C.F.R. 3.450. The portion of that
regulation which is pertinent to this appeal is 38 C.F.R.
3.450(a)(1)(ii), which provides that an apportionment may be paid
if the veteran is not living with his spouse and the veteran is not
reasonably discharging his or her responsibility for the spouse's
or children's support. See also Hall v. Brown, 5 Vet. App. 294, 295
(1993). Moreover, where financial hardship is shown to exist, an
apportionment may be made on behalf of such dependent(s) so long as
the apportionment would not subject the veteran to undue economic
hardship. See 38 C.F.R. 3.451. The Board observes that VA's
adjudication procedure manual, M21-1, Part IV, Paragraph 19.05,
provides that, "[i]f the veteran is receiving additional benefits
for dependents and the evidence shows that he or she is not
reasonably contributing to

6 -

their support, hardship on the veteran would not result from
apportionment of the additional amounts payable for such
dependents."

Thus, it is apparent that the Secretary has discretion in granting
an apportionment of a veteran's monetary benefits when it is
demonstrated that the veteran is not otherwise reasonably
discharging his financial responsibility to support his dependents.
However, such discretion is limited; financial need must be
demonstrated by the dependent and the apportionment cannot subject
the veteran to undue economic hardship.

The Board notes that the current apportionment of $189.00 is
specifically based on the amount of additional compensation which
is payable on behalf of the veteran's dependents, less the amount
of retired pay not waived prior to September 1, 2000. Although this
is not a substantial amount, the record reflects financial hardship
on the part of both the appellant and the veteran. Additionally,
the amount of $189.00 is consistent with that outlined in the M21-
1, Part IV, Paragraph 19.05 and 38 U.S.C.A. 1115 (West 1991 & Supp.
2000). The Board notes that the appellant initially reported that
a friend had moved into the home and helped to defer some of the
monthly living expenses. The Board also notes that the record
reflects a report that both the veteran and the appellant were
employed and that the appellant's public assistance and food stamps
had been reduced. However, those reports are unsubstantiated, and
the appellant has not informed the RO of any changes in her monthly
income. Thus, the Board must decide the case based upon the
evidence of record.

In light of all of the evidence of record, the Board finds that an
apportionment in the amount of $189.00 is reasonable in this case
and that an apportionment in excess of that amount would cause the
veteran undue financial hardship based upon the evidence of record.
In this regard, the Board observes that the veteran's monthly
compensation benefits exceed his listed expenses by only a small
margin and the

7 -

listed expenses did not include utilities and clothing. Thus, based
upon the evidence of record, the Board finds that the current
apportionment of $189.00 per month is appropriate in this case and
an apportionment in excess of that amount would result in undue
financial hardship to the veteran. See 38 U.S.C.A. 5107, 5307; 38
C.F.R. 3.450, 3.451.

ORDER

An apportionment of the veteran's VA compensation benefits in
excess of $189.00 per month is not warranted; the appellant's
appeal is denied.

John E. Ormond, Jr. 
Veterans Law Judge 
Board of Veterans' Appeals

8 - 


